Citation Nr: 1310020	
Decision Date: 03/25/13    Archive Date: 04/02/13

DOCKET NO.  01-06 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a low back strain.  

2.  Entitlement to service connection for degenerative disc disease of the cervical spine.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from July 1973 to September 1978.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2000 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  

In May 2006, the Veteran testified at a hearing in support of his claims before an Acting Veterans Law Judge who was conducting hearings by himself at the Waco RO.  Because this case had been previously assigned to another Veterans Law Judge for consideration, a panel of three judges was assigned for purposes of considering this matter following the 2006 hearing.  See 38 U.S.C. § 7102(a) ("A proceeding instituted before the Board may be assigned to an individual member of the Board or to a panel of not less than three members of the Board.")  

In December 2003, December 2004, June 2007, and November 2011, the Board remanded this case to the RO via the Appeals Management Center (AMC) for further development and consideration.  

Unfortunately, this appeal must again be REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In May 2006, the Veteran testified before an Acting Veterans Law Judge regarding the issues on appeal.  That Acting Veterans Law Judge is no longer with the Board.  A Veterans Law Judge who conducts a hearing must participate in any decision made on that appeal.  38 C.F.R. § 20.707 (2012).  Because the Acting Veterans Law Judge who conducted the May 2006 hearing is no longer available, the Veteran was sent a letter offering him a hearing before a current Veterans Law Judge.  In a January 2013 written response, the Veteran requested such a hearing.  Therefore, remand is required to afford this Veteran his requested hearing.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a personal hearing before a Veterans Law Judge seated at the RO.  He should be afforded appropriate notice of the time, date, and location of his hearing.  

Thereafter, return the claim to the Board.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


______________________________
H. N. SCHWARTZ
Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

